Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the union" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the formation of the substrate" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the synthetic fiber molding” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the product" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the hot-molding phase" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the addition of finishes" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the molding phase" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the addition of minor and complementary structural elements" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the fact that specific thermographic areas" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the assembly process" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the fiber layers" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the fact that in the thermoformed composite" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the dosage parameters" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the assembly process" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the outer surface" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the surface of the coating or finishing material" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the finalization" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the dosage parameters" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the assembly process" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742